                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:17 CR 96-1

UNITED STATES OF AMERICA                          )
                                                  )
      v.                                          )
                                                  )             ORDER
KENTEY RAMONE FIELDER,                            )
                                                  )
                 Defendant.                       )
____________________________________              )


      This matter is before the Court on the Government’s Motion to Dismiss Petition

(Doc. 40), which seeks the dismissal of the pending bond Violation Report filed on May

20, 2019. Defense counsel has no objection to the relief requested.

      For the reasons stated therein, the Government’s Motion to Dismiss Petition (Doc.

40) is GRANTED and the Violation Report (Doc. 39) is DISMISSED.


                                      Signed: June 6, 2019
